DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/724,580; 62/897,044 and 17/013,457 , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  

None of the prior-filed applications describe the structure of “a flow collimator” as claimed in Claims 6, 13 and 19. The drawings of 62/724,580; 62/897,044 are not either not in legible condition or do not show a flow collimator and therefore it cannot be relied upon for support of the claimed structure. The drawings of 17/013,457 do not show the claimed flow collimator and therefore cannot be relied upon for support of the claimed structure.

None of the prior-filed applications describe the structure of “lattice structure” as claimed in Claim 7. The drawings of 62/724,580; 62/897,044 are not either not in legible condition or do not show a lattice structure and therefore it cannot be relied upon for support of the claimed structure. The drawings of 17/013,457 do not show the claimed lattice structure and therefore cannot be relied upon for support of the claimed structure.

None of the prior-filed applications describe the structure of “a set of supplemental fuel injection ports positioned distal to the main combustion chamber combustion head” as claimed in Claims 8 and 14. The drawings of 62/724,580; 62/897,044 are not either not in legible condition or do not show a set of supplemental fuel injection ports positioned distal to the main combustion chamber combustion head and therefore it cannot be relied upon for support of the claimed structure. The drawings of 17/013,457 do not show the claimed set of supplemental fuel injection ports positioned distal to the main combustion chamber combustion head and therefore cannot be relied upon for support of the claimed structure.

None of the prior-filed applications describe the structure of “a set of channeled turbine stator blades providing cooling to the turbine and routing of fuel to the main combustion chamber injector head” as claimed in Claim 15. The drawings of 62/724,580; 62/897,044 are not either not in legible condition or do not show a set of channeled turbine stator blades providing cooling to the turbine and routing of fuel to the main combustion chamber injector head and therefore it cannot be relied upon for support of the claimed structure. The drawings of 17/013,457 do not show the claimed a set of channeled turbine stator blades providing cooling to the turbine and routing of fuel to the main combustion chamber injector head and therefore cannot be relied upon for support of the claimed structure.

Therefore Claims 6-8, 13-15 and 19 have the effective filing date of 10/28/2021.

Specification
The amendment filed 8 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amendment to the drawings which adds new drawing Fig. 3 contains new structure, i.e. flow collimator, that is not supported by the original specification or the applications to which this application claims priority, per the above discussion. The amendment to the specification includes subject matter and structure, i.e. flow collimator, stator vanes, supplemental injectors/injection ports, and lattice structure that is not supported by the original specification or the applications to which this application claims priority, per the above discussion.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-8, 13-15 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 6, 13 and 19, the limitations “a flow collimator positioned longitudinally proximal to the main combustion chamber injector head, the flow collimator comprising a set of radial apertures positioned longitudinally distal to the gas duct” contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support for the structure of the flow collimator and the amendment to the original disclosure is the only location that support is found.  As indicated above, the amendment to the original disclosure to add to the specification and the drawings the support for the structure is considered new matter. Thus the limitations of the claims are supported only by the new matter and are rejected for not having support in the original disclosure.

Regarding Claim 7, the limitation “a lattice structure positioned proximal to the main combustion chamber injector head” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support for the lattice structure and the amendment to the original disclosure is the only location that support is found.  As indicated above, the amendment to the original disclosure to add to the specification and the drawings the support for the structure is considered new matter. Thus the limitations of the claims are supported only by the new matter and are rejected for not having support in the original disclosure.

Regarding Claims 8 and 14, the limitations “a set of supplemental fuel injection ports positioned distal to the main combustion chamber combustion head” contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support for the set of supplemental fuel injection ports and the amendment to the original disclosure is the only location that support is found.  As indicated above, the amendment to the original disclosure to add to the specification and the drawings the support for the structure is considered new matter. Thus the limitations of the claims are supported only by the new matter and are rejected for not having support in the original disclosure.

Regarding Claim 15, the limitation “a set of channeled turbine stator blades providing cooling to the turbine and routing of fuel to the main combustion chamber injector head” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support for the set of channeled turbine stator blades and the amendment to the original disclosure is the only location that support is found.  As indicated above, the amendment to the original disclosure to add to the specification and the drawings the support for the structure is considered new matter. Thus the limitations of the claims are supported only by the new matter and are rejected for not having support in the original disclosure.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,149,691. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate the claims of the application. Accordingly, the application claims are not patentably distinct from the issued patent claims. If Applicant were to be granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Regarding Independent Claim 1, U.S. Patent No. 11,149,691 Claim 1 claims a liquid rocket engine (LRE) comprising (Column 18, Line 7):
 a fuel supply line containing a fuel (Column 18, Line 8); 
an oxidizer supply line containing an oxidizer (Column 18, Line 9); 
an oxidizer throttle receiving the oxidizer from the oxidizer supply line, the oxidizer supply line splitting into a first partial oxidizer supply line, a second partial oxidizer supply line, and a third partial oxidizer supply line (Column 18, Lines 10-14); 
a turbine mounted to a turbine shaft along a longitudinal centerline of the LRE at a longitudinal proximal location of the LRE, the turbine rotating with the turbine shaft about the longitudinal centerline (Column 18, Lines 15-18); 
a gas duct in fluid communication with the turbine (Column 18, Lines 19-20); 
a main combustion chamber having a main chamber injector head in fluid communication with both the gas duct and the second partial oxidizer supply line (Column 18, Lines 21-24); 
a nozzle positioned longitudinally distal to the main combustion chamber and in fluid communication with the main combustion chamber (Column 18, Lines 25-27); 
a preburner combustion chamber positioned axially distal to the main combustion chamber and having a preburner injector head in fluid communication with both a first cooling manifold and a second cooling manifold, wherein the preburner combustion chamber forms an annulus around the main combustion chamber (Column 18, Lines 28-33); 
the first cooling manifold in fluid communication with the fuel supply line (Column 18, Lines 34-36); 
the second cooling manifold positioned axially between the preburner combustion chamber and the main combustion chamber, the second cooling manifold in fluid communication with the first partial oxidizer supply line (Column 18, Lines 37-41); and 
a third cooling manifold in fluid communication with the third partial oxidizer supply line and a nozzle throat of the nozzle (Column 18, Lines 42-45); 
wherein (Column 18, Line 46): 
the fuel received by the first cooling manifold from the fuel supply line receives thermal energy from the nozzle and is supplied to the preburner injector head (Column 18, Line 47-50 – while the patent claims the fuel is gasified, the language claimed by the application is broader and the fuel that is gasified in the patent receives thermal energy); 
the oxidizer received by the second cooling manifold from the first partial oxidizer supply line receives thermal energy from at least one of the gas duct, the main combustion chamber, and the preburner combustion chamber, the oxidizer supplied to the preburner injector head (Column 18, Line 51-57 – while the patent claims the oxdizier is gasified, the language claimed by the application is broader and the oxidizer that is gasified in the patent receives thermal energy); 
the preburner injector head injects the fuel with the oxidizer to create preburner combustion exhaust products which flow from the preburner combustion chamber to the turbine and drive the turbine about the turbine shaft, the preburner combustion exhaust products flowing from the turbine to the gas duct (Column 18, Lines 58-64); and 
the main combustion chamber injector head injects the preburner combustion exhaust products received from the gas duct with oxidizer received from the second partial oxidizer supply line to produce an LRE thrust directed through the nozzle exit (Column 18, Line 65 – Column 19, Line 2).

Regarding Claim 2, U.S. Patent No. 11,149,691 Claim 2 claims the limitations of Claim 2 using substantially the same language.

Regarding Claim 3, U.S. Patent No. 11,149,691 Claim 3 claims the limitations of Claim 3 using substantially the same language.

Regarding Claim 4, U.S. Patent No. 11,149,691 Claim 4 claims the limitations of Claim 4 using substantially the same language.

Regarding Claim 5, U.S. Patent No. 11,149,691 Claim 5 claims the limitations of Claim 5 using substantially the same language.

Regarding Independent Claim 9, U.S. Patent No. 11,149,691 Claim 1 claims a liquid rocket engine (LRE) comprising (Column 18, Line 7):
 a fuel supply line containing a fuel (Column 18, Line 8); 
an oxidizer supply line containing an oxidizer (Column 18, Line 9); 
an oxidizer throttle receiving the oxidizer from the oxidizer supply line, the oxidizer supply line splitting into a plurality of partial oxidizer supply lines (Column 18, Lines 10-14 – the first second and third partial oxidizer supply lines are a plurality of partial oxidizer supply lines); 
a turbine mounted to a turbine shaft along a longitudinal centerline of the LRE at a longitudinal proximal location of the LRE, the turbine rotating with the turbine shaft about the longitudinal centerline (Column 18, Lines 15-18); 
a gas duct in fluid communication with the turbine (Column 18, Lines 19-20); 
a main combustion chamber having a main chamber injector head in fluid communication with the turbine and at least one partial oxidizer supply line (Column 18, Lines 19-24 – the turbine is in fluid communication with the gas duct and therefore the main combustion chamber is in fluid communication with the turbine, gas duct and the second partial oxidizer line, which is at least one partial oxidizer supply line); 
a nozzle positioned longitudinally distal to the main combustion chamber and in fluid communication with the main combustion chamber (Column 18, Lines 25-27); 
a preburner combustion chamber positioned axially distal to the main combustion chamber and having a preburner injector head, the preburner combustion chamber forms an annulus around the main combustion chamber (Column 18, Lines 28-33);  
wherein (Column 18, Line 46): 
the preburner injector head injects a gasified fuel with a gasified oxidizer to create preburner combustion exhaust products which flow from the preburner combustion chamber to the turbine and drive the turbine about the turbine shaft, the preburner combustion exhaust products flowing from the turbine to the main combustion chamber(Column 18, Lines 19-24 Line 47- Column 19, Line 2 – gasified fuel and oxidizer is provided to the preburner injector head which injects them into the preburner to create the exhaust products; the gas duct is in fluid communication with the turbine and the main combustion chamber and thus the products flow from the turbine to the gas duct and then to the main combustion chamber); and 
the main combustion chamber injector head injects the preburner combustion exhaust products received from the turbine with oxidizer to produce an LRE thrust directed through the nozzle exit (Column 18, Line 58 – Column 19, Line 2 – the combustion products flor from the turbine to the gas duct and then injected via the main combustion chamber injector head into the main combustion chamber, therefore the injector head injects the exhaust products from the turbine).

Regarding claim 10, U.S. Patent No. 11,149,691 Claim 1 claims comprising a gas duct positioned axially between the turbine and the main combustion chamber (Column 18, Lines 19-22 – the gas duct is longitudinally distal to the turbine and the main combustion chamber is longitudinally distal to the gas duct, therefore the gas duct is axially between the turbine and the main combustion chamber).

Regarding Claim 11, U.S. Patent No. 11,149,691 Claim 1 claims wherein at least some of the oxidizer becomes a gasified oxidizer due to thermal energy transfer from at least one of the gas duct, the main combustion chamber, and the preburner combustion chamber (Column 18, Lines 51-55 – the oxidizer received by the second cooling manifold is at least some of the oxidizer).

Regarding Claim 12, U.S. Patent No. 11,149,691 Claim 1 claims wherein at least some of the fuel becomes a gasified fuel due to thermal energy transfer from the nozzle to the at least some of the fuel, the gasified fuel supplied to the preburner injector head (Column 18, Lines 47-50 – the fuel received by the first cooling manifold is at least some of the fuel).
Allowable Subject Matter

Claims 16-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The limitations “the preburner combustion chamber forming an annulus around the main combustion chamber” along with the remaining limitations of Claim 16 are not taught or fairly suggested in the prior art of record. 

Schmidt (U.S. Patent No 3,577,735) teaches a method for operating a liquid rocket engine (LRE) (Figure 1) comprising: 
a fuel supply line (11) containing a fuel (Column 1, Lines 10-15 – the line, 11, is a fuel line); 
an oxidizer supply line (12) containing an oxidizer (Column 1, Lines 10-15 – the line, 11, is a oxidizer line);
a turbine (3) mounted to a turbine shaft (7) along a longitudinal centerline of the LRE at a longitudinal proximal location of the LRE (Figure 1 – the shaft, 7, is along the centerline of the LRE at the top of the LRE); 
a main combustion chamber (2) positioned longitudinally distal to the gas duct (Figure 1 – the main combustion chamber is aft/the gas duct), having an injector head in fluid communication with both the gas duct and the second partial oxidizer supply line (Figures 1-2 – Column 3, Lines 46-50 - the aft end of the gas duct, 6, is the injector head that is in communication with gas duct and the second partial oxidizer supply line, 14);
a nozzle (4) positioned longitudinally distal to the main combustion chamber and in fluid communication with the main combustion chamber (Figure 1 – the nozzle, 4, is aft/distal to the main combustion chamber, 2,  and the flow from the combustion chamber flows through the nozzle, 4, therefore they are in fluid communication);
a preburner combustion chamber (1) positioned axially distal to the main combustion chamber (Figure 1 – the preburner combustion chamber, 1, is positioned axially away from the main combustion chamber), having a preburner injector head (Figure 1 – the top end of the preburner combustion chamber is an injector head for the preburner);
receiving the oxidizer from the oxidizer supply line (Column 3, Lines 26-30 – the oxidizer line, 12, receives oxidizer);
splitting the oxidizer supply line into a plurality of partial oxidizer supply lines (Column 3, Lines 26-31 – the supply line, 12, splits into two lines, 13 and 14);
flowing the preburner combustion exhaust products from the turbine to the main combustion chamber (Figure 1 – the combustion gases from the preburner chamber, 1, will flow into the main combustion chamber, 2, through the turbine, 3).
Schmidt does not teach an oxidizer throttle; the preburner combustion chamber forming an annulus around the main combustion chamber; injecting, using the preburner injector head, a gasified fuel with a gasified oxidizer to create preburner combustion exhaust products which flow from the preburner combustion chamber to the turbine; and injecting, using the main combustion chamber injector head, the preburner combustion exhaust products received from the turbine with oxidizer to produce an LRE thrust directed through the nozzle exit.

Truax (U.S. Patent No. 2,408,111) teaches a rocket system with a preburner, I, and main combustion chamber, O, with a first partial oxidizer supply line (Figure – the conduit from T to Y), a second partial oxidizer supply line, H, a third partial oxidizer supply line, N, a second cooling manifold, 2, positioned axially between the preburner combustion chamber and the main combustion chamber (Figure – the cooling manifold, 2, is between the preburner combustion chamber, I, and the main combustion chamber, O), the second cooling manifold in fluid communication with the first partial oxidizer supply line (Figure – the cooling manifold, 2, is in fluid communication with a partial oxidizer supply line, T) and a third cooling manifold (1) positioned longitudinally distal to the preburner combustion chamber (Figure – the manifold, 1, is positioned axially away from the preburner combustion chamber, I) and in fluid communication with the third partial oxidizer supply line and a nozzle throat of the nozzle (Figure – the cooling manifold, 1, is in fluid communication with the partial oxidizer supply line, N, and the throat of the nozzle, β, as it cools the throat). 
Truax does not teach the preburner combustion chamber forming an annulus around the main combustion chamber; injecting, using the preburner injector head, a gasified fuel with a gasified oxidizer to create preburner combustion exhaust products which flow from the preburner combustion chamber to the turbine; and injecting, using the main combustion chamber injector head, the preburner combustion exhaust products received from the turbine with oxidizer to produce an LRE thrust directed through the nozzle exit

Simon (U.S. Patent No. 3,597,923) teaches a rocket system with a first cooling manifold, 2, and a second cooling manifold, 1, wherein the fuel received by the first cooling manifold from the fuel supply line becomes a gasified fuel during transport due to thermal energy transfer from the nozzle (Figure 1 – Abstract – the fuel in the manifold, 2, is gasified due to thermal energy in the nozzle); the oxidizer received by the second cooling manifold from the first partial oxidizer supply line becomes a gasified oxidizer due to thermal energy from the combustion chamber (Figure 1 – Abstract – the oxidizer in the second manifold, 1, is gasified by the thermal energy from the combustion chamber) wherein the gasified fuel and oxidizer are provided to an injector head (Figure 1 – the fuel and oxidizer are provided to the injection head of the combustor).
Simon does not teach wherein the preburner combustion chamber forms an annulus around the main combustion chamber.

Kaufmann (U.S. Patent No. 3,636,712) teaches rocket system with a preburner combustion chamber, 2, that is fed with oxidizer, 13, and fuel, 14, that drive a turbine, 17, and flow into a main combustion chamber, 3, but does not show the preburner combustion chamber forming an annulus around the main combustion chamber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741